Citation Nr: 0910805	
Decision Date: 03/23/09    Archive Date: 04/01/09

DOCKET NO.  98-02 070A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected post traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for gastritis, to 
include as secondary to service-connected PTSD and hallux 
rigidus of the right and left great toes.  

3.  Entitlement to a rating in excess of 70 percent for post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1969 to July 
1970.  He was awarded the Combat Action Ribbon.

Although the procedural history of this case is quite 
complex, it is determined that the hypertension and gastritis 
claims come before the Board of Veterans' Appeals (Board) on 
appeal from an April 1996 rating decision by a Department of 
Veterans Affairs (VA) Regional Office (RO).  In reaching this 
conclusion as to the gastritis claim, it is noted that a 
March 1997 notice of disagreement with a March 1997 rating 
decision is timely as to an earlier April 1996 rating 
decision, and resolving doubt in the Veteran's favor, it is 
found to relate back to such earlier decision.  No statement 
of the case followed the March 1997 notice of disagreement 
and nothing further happened with respect to that claim until 
the Veteran's request to reopen was received in January 2005.  
Although an appeal was ultimately perfected from an adverse 
decision in November 2005, the procedural history set forth 
above compels a finding that the April 1996 decision never 
became final and thus is the subject of the present appeal.  

It is further noted that at various points in time the 
Veteran had raised and challenged denials as to issues of 
entitlement to service connection and increased ratings for 
foot disability, including hallux rigidus, pes planus, and 
arthritis of the toes.  However, to the extent that appeals 
had been perfected for some or all such issues, the Veteran 
withdrew such appeals in an October 2001 communication and 
such issues have not re-entered appellate status.  

The Veteran requested a Board hearing, however, he withdrew 
that request in December 2006.

(add remand language for IR PTSD)

FINDINGS OF FACT

1.  Hypertension was not manifested during service or for 
many years thereafter, nor is hypertension otherwise related 
to the Veteran's service-connected PTSD.

2.  Gastritis was not manifested during service, nor is 
gastritis otherwise related to such service, or to the 
Veteran's service-connected PTSD or hallux rigidus of the 
left and right great toes.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by the 
Veteran's active duty service, nor may it be presumed to have 
incurred or aggravated in such service, nor is hypertension 
proximately due to or caused by a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2008).

2.  Gastritis was not incurred in or aggravated by the 
Veteran's active duty service, nor is gastritis proximately 
due to or caused by a service-connected disability.  38 
U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Before addressing the merits of the Veteran's claims on 
appeal, the Board is required to ensure that VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2008) Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The notification obligation in this case was 
accomplished by way of letters from the RO to the Veteran 
dated in November 2001 with regard to the hypertension issue 
and in September 2005 with regard to the gastritis issue.  
The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  Although the 
notice provided to the Veteran was not given prior to the 
first AOJ adjudication of the claims, the notice was provided 
prior to initial certification of the Veteran's claim to the 
Board.  Additionally, this matter was remanded in December 
2003 and January 2006, and thereafter, the RO issued VCAA 
letters to the Veteran in March 2004, January 2005, and March 
2006.  The contents of these notices fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), and were followed by readjudication of the 
claims.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  Therefore, to decide 
the appeal would not be prejudicial to the claimant.  

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The evidence of record contains the Veteran's service 
treatment records, post-service VA and private medical 
records.  The evidence of record also contains several 
reports of VA examinations.  An October 2008 examination 
report is fully adequate and contains sufficient information 
to decide the issues on appeal.  See Massey v. Brown, 7 Vet. 
App. 204 (1994).  The Veteran and his representative have not 
made the RO or the Board aware of any other additional 
evidence that needs to be obtained in order to fairly decide 
this appeal, and have not argued that any other error or 
deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced him in the adjudication of his 
appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  
Therefore, the Board finds that duty to notify and duty to 
assist have been satisfied and will proceed to the merits of 
the Veteran's appeal.

Service Connection Criteria 

Applicable law provides that service connection will be 
granted on a direct basis if it is shown that the veteran 
suffers from disability resulting from injury suffered or 
disease contracted in line of duty, or for aggravation of a 
pre-existing injury suffered or disease contracted in the 
line of duty, in the active military, naval or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 3.306.  
Additionally, for Veterans who have served 90 days or more of 
active service during a war period or after December 31, 
1946, certain chronic disabilities, such as hypertension, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Additionally, service connection may be awarded on a 
secondary basis for disability which is proximately due to or 
the result of a service-connected disease or injury.  38 
C.F.R. § 3.310.  The Board also notes that secondary service 
connection on the basis of aggravation is permitted under 38 
C.F.R. § 3.310, and compensation is payable for that degree 
of aggravation of a non-service- connected disability caused 
by a service-connected disability.  Allen v. Brown, 7 Vet. 
App. 439 (1995).

The Veteran has claimed entitlement to service connection for 
hypertension as secondary to his service-connected PTSD.  He 
also claims that the medications that he takes for his 
service-connectef hallux rigidus of the left and right great 
toes have caused his gastritis.

Service connection is in effect for PTSD, currently rated 70 
percent disabling.  Service connection is also in effect of 
hallux rigidus of the left and right great toes, with bunion 
and arthritic involvement of the lesser toes, at 10 percent 
for each foot.

Hypertension

Factual Background & Analysis

A January 1969 service Report of Medical Examination 
performed for induction purposes reflects that the Veteran's 
blood pressure reading was 110/70.  A service Report of 
Medical Examination dated in July 1970 for separation 
purposes reflects that the Veteran's blood pressure reading 
was 110/74.  Service treatment records do not reflect a 
diagnosis of hypertension or otherwise demonstrate elevated 
blood pressure.  

Following separation from service in July 1970, VA outpatient 
treatment records dated in May 1975 reflect an assessment of 
hypertension, and such diagnosis is again reflected in a 1976 
clinical record.  

A letter from Dr. C.A.D. dated in October 1993 contained an 
opinion that the Veteran's hypertension was directly related 
to his PTSD.  

The Veteran underwent a VA examination in September 1994.  
Following physical examination, the examiner diagnosed 
hypertension.  The examiner opined that it would be 
impossible to attribute the Veteran's hypertension to PTSD.  
Rather, he found that the Veteran has essential hypertension.

In a VA outpatient treatment record dated in April 2003, an 
examiner found that chronic PTSD-related anxiety symptoms can 
exacerbate the Veteran's hypertension.  No explanation was 
provided for that conclusion.  

The Veteran underwent another VA examination in January 2005.  
The examiner opined that hypertension was not likely 
secondary to PTSD.  In a March 2006 addendum to the January 
2005 VA examination, the examiner opined that it is unlikely 
that the Veteran's PTSD caused or aggravated his 
hypertension.  The examiner noted that it is known that blood 
pressure can temporarily be elevated in the presence of 
anxiety or pain, but medical authorities have not found 
hypertension to be caused by mood disorder, such as may 
accompany PTSD.  

The Veteran underwent another VA examination in October 2008.  
Following physical examination, the examiner diagnosed 
hypertension.  The examiner opined that hypertension is less 
likely than not caused by PTSD.  The examiner noted that 
hypertension is a common condition and cited medical evidence 
which shows that 95 percent of the cases of hypertension are 
primary in nature with secondary causes of hypertension being 
uncommon.  The examiner noted that there have been only a few 
studies that have shown an increase in hypertension  due to 
PTSD and these studies have significant issues regarding 
their methodology.  In contrast, the VA Normative Aging Study 
did not show any increase in blood pressure in patients with 
the highest scores for PTSD in their sample population.  The 
examiner also opined that the PTSD did not aggravate the 
Veteran's high blood pressure.  

While the conclusions of a physician are medical conclusions 
that the Board cannot ignore or disregard, see Willis v. 
Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess 
medical evidence and is not compelled to accept a physician's 
opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  A 
medical opinion based upon an inaccurate factual premise is 
not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  
A bare conclusion, even one reached by a medical 
professional, is not probative without a factual predicate in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  A 
bare transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a medical 
professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
The Court has held that the value of a physician's statement 
is dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical 
opinion is inadequate when it is unsupported by clinical 
evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in so doing, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  But, we are mindful that 
we cannot make our own independent medical determinations, 
and that we must have plausible reasons, based upon medical 
evidence in the record, for favoring one medical opinion over 
another.  Evans v. West, supra; see also Rucker v. Brown, 10 
Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  Thus, the weight to be accorded the various 
items of evidence in this case must be determined by the 
quality of the evidence, and not necessarily by its quantity 
or source.

It is significant that Dr. C.A.D.'s opinion includes no 
rationale while the October 2008 VA examiner's opinion 
contains a detailed and thorough rationale for the opinion.  
Moreover, the October 2008 VA examiner referred to scientific 
studies in the rationale.  The thorough and detailed October 
2008 examination report is highly persuasive and far 
outweighs Dr. C.A.D.'s opinion which was unsupported by any 
type of analysis or rationale.

In determining that the VA opinions are more probative than 
that of the private physician, the Board does note a factual 
error in such opinions.  Specifically, the Veteran's first 
post-service diagnosis was identified as having occurred in 
1991, when it appears high blood pressure had actually been 
noted since 1975.  Such an error might have been significant 
if the examiner had been asked to opine on the question of 
direct service connection.  However, the date mix-up in this 
case had no consequence to the opinion rendered, on secondary 
service connection.  Additionally, the claims file was 
reviewed in conjunction with the examinations, suggesting 
that the reference to 1991 was an unfortunate typographical 
error that was carried over in subsequent examination 
reports.  In any event, this error did not affect the 
rationale for rejecting secondary service connection and thus 
does not prejudice the Veteran or require any further 
development in this regard.  Moreover, even though the record 
reflects hypertension five years after separation, this fact, 
standing alone, does not necessitate an opinion on the issue 
of direct service connection under McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  Indeed, such an inquiry is not 
necessary here since  high blood pressure was not 
demonstrated in service or for 5 years thereafter, with no 
medical evidence suggesting a causal relationship between the 
two.  

It is noted that the Veteran's contentions relate to 
secondary service connection.  However, it is also observed 
that a grant of direct service connection is not appropriate 
here.  Again, manifestations of high blood pressure were not 
shown in service or for at least 5 years thereafter, and no 
competent evidence causally relates the current diagnosis to 
active service.  The Board has considered the Veteran's own 
lay statements to the effect that his hypertension is 
causally related to his active service; however, it is noted 
that hypertension is not generally capable of lay 
observation.  Layno v. Brown, 6 Vet. App. 465 (1994).  Thus, 
the Veteran, as a lay person he is not competent to establish 
continuity dating back to service.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007)

Finally, service connection is not available on a presumptive 
basis.  Specifically, under 38 C.F.R. § 3.309(a), 
cardiovascular-renal disease, including hypertension, is 
regarded as a chronic disease.  However, in order for the 
presumption to operate, such disease must become manifest to 
a degree of 10 percent or more within 1 year from the date of 
separation from service.  See 38 C.F.R. § 3.307(a)(3).   As 
the evidence of record fails to establish any clinical 
manifestations of hypertension within the applicable time 
period, the criteria for presumptive service connection on 
the basis of a chronic disease have not been satisfied.  

The Board has also considered whether presumptive service 
connection is warranted on the basis of herbicide exposure.  
In this regard, a veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962 and ending on May 7, 
1975, shall be presumed to have been exposed during such 
service to an herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service. 38 U.S.C.A. § 1116(f). 38 
C.F.R. § 3.307(a)(6)(iii).  

In this case the Veteran had the requisite service stated 
above, and, as such, it is presumed that he was indeed 
exposed to an herbicide agent such as Agent Orange. See 38 
C.F.R. § 3.307(a)(6)(iii).  Moreover, affirmative evidence 
does not exist to rebut that presumption.  However, despite 
presumed exposure to an herbicide agent, presumptive service 
connection under 38 C.F.R. § 3.307(a)(6) is still not for 
application.  Indeed, service connection is only warranted on 
this basis for a specific list of diseases set forth under 38 
C.F.R. § 3.309(e), to include chloracne or other acneform 
diseases consistent with chloracne, Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, type II diabetes mellitus, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea) and soft- tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  As hypertension is not on that 
list, a presumptive grant of service connection is precluded.

In sum, there is no support for a grant of service connection 
for hypertension.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

Gastritis

Factual Background & Analysis

The service treatment records do not show any complaints or 
treatment referable to gastritis, and the Veteran's 
separation examination was normal.   

Following separation from active service, VA outpatient 
treatment records dated in August 1989 reflect an assessment 
of chronic gastritis.  

A letter from Dr. C.A.D. dated in October 1993 reflects that 
Dr. C.A.D. opined that the Veteran's gastrointestinal 
disorder is directly related to his PTSD.  

The Veteran underwent a VA examination in September 1994.  
Following physical examination, the examiner diagnosed 
chronic superficial gastritis.  The examiner opined that it 
would be impossible to attribute the Veteran's gastritis to 
PTSD.  The examiner noted that at the time of onset, the 
Veteran was on nonsteroidal anti-inflammatory medications and 
there was also a history of alcohol abuse.  

The Veteran underwent another VA examination in January 1997.  
Following physical examination, the examiner diagnosed bouts 
of acute and sometimes chronic gastritis with a history of a 
few minor gastrointestinal bleed episodes.  The examiner 
opined that the Veteran's gastrointestinal problems were 
originally related to very long-term alcoholism and more 
recently to intermittent abuse of alcohol.  

VA outpatient treatment records dated in April 2003 reflect 
that the examiner found that chronic PTSD-related anxiety 
symptoms can exacerbate his gastroesophageal reflux disease.  

The Veteran underwent another VA examination in October 2008.  
He reported that he still has some anger management problems 
on occasion with the grandchildren of his current wife, but 
that his nerves and depression have been much better since he 
retired from his job in June 2008.  He stated, "My stomach 
is not bothering me now and is okay."  

Following physical examination, the examiner diagnosed 
gastroesophageal reflux disease, resolved with changes made 
in medications in the previous 5 months.  The examiner opined 
that gastroesophageal reflux disease and associated 
gastrointestinal disorder is less likely than not caused by 
and/or aggravated by his PTSD.  The examiner reasoned that 
the problem is currently controlled and asymptomatic with use 
of medication and the rationale is that this medication works 
on stomach disorder unrelated to PTSD.  The examiner noted 
that there was no evidence showing current pre-aggravation or 
post-aggravation since the Veteran has recently been upset 
and angry over his grandchildren, although his stomach has 
been fine.  

While the conclusions of a physician are medical conclusions 
that the Board cannot ignore or disregard, see Willis v. 
Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess 
medical evidence and is not compelled to accept a physician's 
opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  A 
medical opinion based upon an inaccurate factual premise is 
not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  
A bare conclusion, even one reached by a medical 
professional, is not probative without a factual predicate in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  A 
bare transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a medical 
professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
The Court has held that the value of a physician's statement 
is dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical 
opinion is inadequate when it is unsupported by clinical 
evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in so doing, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  But, we are mindful that 
we cannot make our own independent medical determinations, 
and that we must have plausible reasons, based upon medical 
evidence in the record, for favoring one medical opinion over 
another.  Evans v. West, supra; see also Rucker v. Brown, 10 
Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  Thus, the weight to be accorded the various 
items of evidence in this case must be determined by the 
quality of the evidence, and not necessarily by its quantity 
or source.

It is significant that Dr. C.A.D.'s opinion includes no 
rationale while the October 2008 VA examiner's opinion 
contains a detailed and thorough rationale for the opinion.  
The thorough and detailed October 2008 examination report is 
highly persuasive and far outweighs Dr. C.A.D.'s opinion 
which was unsupported by any type of analysis or rationale.

The Board has considered the Veteran's own lay statements to 
the effect that his gastritis is causally related to his 
active service; however, it is noted that the Veteran has not 
been shown to have the medical expertise necessary to render 
such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).


ORDER

Entitlement to service connection for hypertension, to 
include as secondary to the service-connected PTSD, is not 
warranted.

Entitlement to service connection for gastritis, to include 
as secondary to the service-connected PTSD, is not warranted.

The appeal is denied as to both issues.  



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


